DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landers et al (hereafter Landers)(US Pub. 6,247,036).

6.	As to claim 1, Landers discloses a computation circuit (abstract) comprising: 
a plurality of processing elements sequentially coupled in series, and configured to perform a multiply and accumulate (MAC) operation on a weight signal and at least one of two or more input signals received in each unit cycle (column 5, lines 56-65, data processing elements with MAC and column 8, lines 8-18, multiply accumulate based on weight); and 
a common accumulator sequentially and cyclically coupled to first to Kth processing elements among the plurality of processing elements, and configured to receive a computation value outputted from a processing element among the first to Kth processing elements, and store computation information including the computation value (fig. 6, 24, and 25 the MAC with one and three port memories for storing results) , 
wherein K is determined based on values of the two or more input signals and the number of guard bits corresponding to one processing element (column 43, lines 14-22, also based on guard bits). 

As to claim 11, Landers discloses a computation circuit comprising:  6Atty Docket No.: OPX19198-094US App. Ser. No.: 16/518,391 
a plurality of processing elements, each configured to receive at least one of two or more input signals in each unit cycle, and perform a multiply and accumulate (MAC) operation on a weight signal and at least one of the two or more input signals to generate a computation value (column 5, lines 56-65, data processing elements with MAC and column 8, lines 8-18, multiply accumulate based on weight); and 
a common accumulator configured to store computation values generated by the plurality of processing elements as plural pieces of computation information, respectively, coupled to each of the plurality of processing elements in each unit cycle in which the number of accumulations in the corresponding processing element reaches a threshold value, and configured to update computation information related to one processing element among the plurality of processing elements by accumulating a computation value outputted from the one processing element and a value corresponding to the computation information related to the one processing element (fig. 6, 24, and 25 the MAC with one and three port memories for storing results; column 45, table allows a number of accumulations).


Allowable Subject Matter
8.	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pat. 9,647,667 – Related to integrated circuit devices, and particularly to such devices having a hybrid architecture for signal processing.

US Pub. 2016/0358069 – Related to neural networks and, more particularly, to reducing computations in neural networks using suppression

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182